Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 1 of 23 Page ID
                                  #:4050




                              EXHIBIT L
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 2 of 23 Page ID
                                  #:4051
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 3 of 23 Page ID
                                  #:4052
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 4 of 23 Page ID
                                  #:4053
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 5 of 23 Page ID
                                  #:4054
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 6 of 23 Page ID
                                  #:4055
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 7 of 23 Page ID
                                  #:4056
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 8 of 23 Page ID
                                  #:4057
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 9 of 23 Page ID
                                  #:4058
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 10 of 23 Page ID
                                  #:4059
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 11 of 23 Page ID
                                  #:4060
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 12 of 23 Page ID
                                  #:4061
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 13 of 23 Page ID
                                  #:4062
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 14 of 23 Page ID
                                  #:4063
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 15 of 23 Page ID
                                  #:4064
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 16 of 23 Page ID
                                  #:4065
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 17 of 23 Page ID
                                  #:4066
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 18 of 23 Page ID
                                  #:4067
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 19 of 23 Page ID
                                  #:4068
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 20 of 23 Page ID
                                  #:4069
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 21 of 23 Page ID
                                  #:4070
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 22 of 23 Page ID
                                  #:4071
Case 5:17-cv-02514-JGB-SHK Document 207-3 Filed 10/28/19 Page 23 of 23 Page ID
                                  #:4072
